DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on July 1, 2022 for the patent application 16/920,166 originally filed on July 2, 2020. Claims 1, 2, 4, 5, 7-11, 13, 15, 17, and 18 are amended. Claims 1-20 remain pending. The first office action of February 2, 2022 is fully incorporated by reference into this office action.

Drawings
The drawings filed on July 1, 2022 are acknowledged and accepted by the Examiner.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended claim 8 to correct minor informalities. Accordingly, the objection to the claims is withdrawn.
Applicant’s amendments are sufficient to overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new prior art rejections apply, as set forth below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (US 2012/0115110).
Regarding claim 1, Wade discloses a marksman training tool (Wade [0016], “marksmanship instructors may be able to utilize the sight training tool to greatly improve efficiency of training sessions”), comprising: 
a base constructed of a non-opaque material (see Wade Fig. 1a, showing reticle display 13; also Wade Fig. 2 and [0033], “the target display 12 is an opaque template display which is adapted to be covered over by the reticle display 13. In this manner, an instructor/coach can superimpose the transparent reticle display in overlying relationship to the target template display to simulate visual alignment of the firearm on a target in order to show a trainee/shooter how to correctly aim a firearm at a target at 300 meters”; also Wade claim 9, “said reticle display is a transparency that further comprises opaque markings,” the training tool is the reticle display, which is a transparency with opaque markings); and
a weapon sight representation permanently applied to the base, wherein the weapon sight representation is an image of a simple sight of a weapon system (see Wade 1a, showing reticle display 13 with a weapon sight representation printed thereon; also Wade [0017-0018], “target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming at a variety of targets… the previously described templates may be adaptable for iron sights,” iron sights are simple sights).
Regarding claim 4, Wade discloses that the base is constructed of a transparent material or a translucent material (Wade [0017], “it may include target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming”).
Regarding claim 5, Wade discloses that the simple sight is an iron sight (Wade [0017-0018], “target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming at a variety of targets… the previously described templates may be adaptable for iron sights”).
Regarding claim 18, Wade discloses a system for instructing marksmanship (Wade [0016], “marksmanship instructors may be able to utilize the sight training tool to greatly improve efficiency of training sessions”), comprising: 
a target (see Wade Fig. 1b, showing various target representations); and
at least one marksman training tool that is separate from the target and includes a base constructed of a non-opaque material and a weapon sight representation permanently applied to the base, wherein the weapon sight representation is an image of a simple sight of a weapon system (see Wade Fig. 1a, showing reticle display 13 with a weapon sight representation printed thereon; also Wade Fig. 2 and [0033], “the target display 12 is an opaque template display which is adapted to be covered over by the reticle display 13. In this manner, an instructor/coach can superimpose the transparent reticle display in overlying relationship to the target template display to simulate visual alignment of the firearm on a target in order to show a trainee/shooter how to correctly aim a firearm at a target at 300 meters”; also Wade claim 9, “said reticle display is a transparency that further comprises opaque markings,” the training tool is the reticle display, which is a transparency with opaque markings; also Wade [0017-0018], “target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming at a variety of targets… the previously described templates may be adaptable for iron sights,” iron sights are simple sights).
Regarding claim 19, Wade discloses that the target is a three dimensional or a two dimensional target (see Wade Fig. 1b, showing two dimensional targets).
Regarding claim 20, Wade discloses that the target is part of a scene on a screen (see Wade Fig. 1b, showing various target representations on a screen; see also Fig. 2, showing the weapon sight representation overlaid on the scene of target representations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of the YouTube video clip entitled "How to Aim Iron Sights on a Pistol | Episode #12" (hereinafter “CarryTrainer,” full citation in PTO-892).
Regarding claim 2, Wade does not explicitly teach that the weapon sight representation corresponds to a rear sight of the weapon system.
However, CarryTrainer discloses that the weapon sight representation corresponds to a rear sight of the weapon system (see CarryTrainer page 1, showing two weapon sight representations, one corresponding to a rear sight of a weapon system).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the weapon sight representation corresponds to a rear sight of the weapon system, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Wade in view of CarryTrainer discloses that the weapon system is a firearm (Wade Abstract, “The present invention is a firearm sight training tool”).
Regarding claim 7, Wade does not teach that the weapon sight representation of the rear sight aligns with a weapon sight representation of a front sight of the weapons system located on another marksman training tool.
However, CarryTrainer discloses that the weapon sight representation of the rear sight aligns with a weapon sight representation of a front sight of the weapons system located on another marksman training tool (see CarryTrainer page 2, showing the instructor aligning a front sight representation with a rear sight representation).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the weapon sight representation of the rear sight aligns with a weapon sight representation of a front sight of the weapons system located on another marksman training tool, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Wade discloses a method of teaching marksmanship, comprising: 
obtaining a marksman training tool, wherein the marksman training tool includes a non-opaque base with a weapon sight representation of a simple sight permanently applied thereto (see Wade 1a, showing reticle display 13 with a weapon sight representation printed thereon; also Wade [0017-0018], “target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming at a variety of targets… the previously described templates may be adaptable for iron sights,” iron sights are simple sights); and
Wade does not teach demonstrating, employing the marksman training tool, a representation of a view of a weapon system sight of a weapon system with respect to a target, wherein the weapon sight representation corresponds to the weapon system sight.
However, CarryTrainer discloses demonstrating, employing the marksman training tool, a representation of a view of a weapon system sight of a weapon system with respect to a target, wherein the weapon sight representation corresponds to the weapon system sight (see CarryTrainer page 3, showing the instructor demonstrating using the representation of a view of a weapon system sight with respect to a target).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include demonstrating, employing the marksman training tool, a representation of a view of a weapon system sight of a weapon system with respect to a target, wherein the weapon sight representation corresponds to the weapon system sight, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 11, Wade does not teach that the demonstrating is performed by an instructor to at least one student and includes holding the weapon sight representation next to the target.
However, CarryTrainer discloses that the demonstrating is performed by an instructor to at least one student and includes holding the weapon sight representation next to the target (see CarryTrainer page 3, showing the instructor demonstrating using the representation of a view of a weapon system sight by holding it next to the target).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the demonstrating is performed by an instructor to at least one student and includes holding the weapon sight representation next to the target, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Wade in view of CarryTrainer discloses that the target is within a scene on a screen (see Wade Fig. 1b, showing various target representations on a screen; see also Fig. 2, showing the weapon sight representation overlaid on the scene of target representations).
Regarding claim 13, Wade does not explicitly teach that the demonstrating further includes moving the marksman training tool across the scene on the screen to simulate engaging the target.
However, CarryTrainer discloses that the demonstrating further includes moving the marksman training tool across the scene on the screen to simulate engaging the target (see CarryTrainer page 4, showing the instructor demonstrating aiming by moving the marksman training tools across the target).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the demonstrating further includes moving the marksman training tool across the scene on the screen to simulate engaging the target, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 14, Wade does not explicitly teach evaluating marksmanship calculations employing the marksman training tool.
However, CarryTrainer discloses evaluating marksmanship calculations employing the marksman training tool (see CarryTrainer page 4, the instructor evaluates marksmanship calculations such as when the front sight is not centered in the rear sight in relation with the target).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include evaluating marksmanship calculations employing the marksman training tool, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 15, Wade does not explicitly teach demonstrating, by the at least one student, their view of the weapon system sight with respect to the target by holding the marksman training tool next to the target.
However, CarryTrainer discloses demonstrating, by the at least one student, their view of the weapon system sight with respect to the target by holding the marksman training tool next to the target (see CarryTrainer page 3, showing the instructor demonstrating using the representation of a view of a weapon system sight with respect to a target. There is nothing precluding a student from using the marksman training tool).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include demonstrating, by the at least one student, their view of the weapon system sight with respect to the target by holding the marksman training tool next to the target, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16, Wade does not explicitly teach that the target is a three dimensional shooting target.
However, CarryTrainer discloses the target is a three dimensional shooting target (see CarryTrainer page 4, showing the instructor demonstrating using the representation of a view of a weapon system sight with respect to a target. The target is a cardboard cutout that is technically a three dimensional object. Furthermore, the instructor could have used any target for the demonstration, which would have been an obvious design choice).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the target is a three dimensional shooting target, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 17, Wade does not teach that the marksman training tool is a first marksman training tool and the weapon sight representation is a first weapon sight representation, and the demonstrating further includes employing a second marksman training tool and holding a second weapon sight representation of the second marksman training tool in alignment with the first weapon sight representation.
However, CarryTrainer discloses that the marksman training tool is a first marksman training tool and the weapon sight representation is a first weapon sight representation, and the demonstrating further includes employing a second marksman training tool and holding a second weapon sight representation of the second marksman training tool in alignment with the first weapon sight representation (see CarryTrainer page 4, showing the instructor using two marksman training tools to demonstrate weapon sighting while aiming a firearm).
CarryTrainer is analogous to Wade, as both are drawn to the art of marksman training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include the marksman training tool is a first marksman training tool and the weapon sight representation is a first weapon sight representation, and the demonstrating further includes employing a second marksman training tool and holding a second weapon sight representation of the second marksman training tool in alignment with the first weapon sight representation, as taught by CarryTrainer, since it uses a known technique to improve similar training tools in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wade.
Regarding claim 6, Wade does not explicitly teach that the base is constructed of a thermoplastic. However, the Applicant’s use of a thermoplastic is an obvious design choice. Applicant has not disclosed that using thermoplastic solves any stated problem or is for any particular purpose. Moreover, it appears that any non-opaque material onto which markings can be printed used in Wade or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Wade to obtain the marksman training tool as specified in claim 6, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wade.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Anderson (US 2013/0222668).
Regarding claim 8, Wade does not teach one or more non-scratching buffer attached to the base.
However, Anderson discloses one or more non-scratching buffer attached to the base (Anderson Fig. 9 and [0028], “It is also desirable to attach small felt pads 33, as shown in FIG. 9, to the opposite side of the clip 30 to prevent scratching the outer surface of the smart phone”).
Anderson is analogous to Wade, as both are drawn to the art of manufactured objects. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include one or non-scratching buffer attached to the base, as taught by Anderson, in order to prevent the base from scratching objects it comes in contact with (Anderson [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9, Wade does not teach every limitation of that the base is constructed of a transparent thermoplastic, at least two non-scratching buffers are permanently attached to the base, and the weapon sight representation corresponds to the simple sight of the weapon system.
Wade does not explicitly teach that the base is constructed of a thermoplastic. However, the Applicant’s use of a thermoplastic is an obvious design choice. Applicant has not disclosed that using thermoplastic solves any stated problem or is for any particular purpose. Moreover, it appears that any non-opaque material onto which markings can be printed used in Wade or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Wade to obtain the marksman training tool as specified in claim 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wade.
Anderson discloses at least two non-scratching buffers are permanently attached to the base (Anderson Fig. 9 and [0028], “It is also desirable to attach small felt pads 33, as shown in FIG. 9, to the opposite side of the clip 30 to prevent scratching the outer surface of the smart phone”).
Anderson is analogous to Wade, as both are drawn to the art of manufactured objects. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wade, to include at least two non-scratching buffers are permanently attached to the base, as taught by Anderson, in order to prevent the base from scratching objects it comes in contact with (Anderson [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Wade discloses that the weapon sight representation corresponds to the simple sight of the weapon system (Wade [0017-0018], “target and transparent reticle template displays that are correctly sized to appear exactly, or as close as possible, to what a trainee/shooter would see when aiming at a variety of targets… the previously described templates may be adaptable for iron sights,” iron sights are simple sights).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715             

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715